Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant’s response filed 4/20/2022 has been entered. Claims 1 and 3-21 remain pending wherein claim 2 has been cancelled, claims 1, 6-11, 13, and 14 have been amended, and claims 15-21 have been added.
Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments overcome all rejections. Absorbent articles such as those taught by Morimoto (20160184145 and 20160058628) are detail specific composition of materials such as the elastic waistband to provide specific elasticity of the portion of the article. However, such absorbent articles were not found to detail material composition such that the article adheres to specific drapability or compression as taught by the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY KIM whose telephone number is (571)272-6369. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571)-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROY KIM/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781